Citation Nr: 0803987	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1976 and from April 1979 to March 1983.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2007.  This matter was 
originally on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In September 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran waived the RO's initial consideration of 
additional evidence submitted after the case had been 
certified to the Board but prior to the hearing.  


FINDING OF FACT

A back disability is not related to active service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination, and upon completion, readjudicated the veteran's 
claim and issued a Supplemental Statement of the Case (SSOC).  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's January 2007 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in March 2003 and February 2007 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The March 2003 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

The veteran was also informed in August 2006, September 2006, 
and February 2007 of how VA assigns disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although these letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in October 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in July 2003 and 
March 2007.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of a chronic back disability is factually 
shown during service.  The Board concludes it was not.  

The veteran's service medical records indicate numerous 
complaints of back pain.  In April 1975, the veteran 
complained of low back pain, that he had had the same 
symptoms in the past but no treatment.  The impression was 
lumbosacral strain.  In October 1975, the veteran complained 
of low back pain.  X-rays were normal.  Impression was 
lumbosacral strain.  In February, the veteran fell off a 
truck on his back and was experiencing low back pain.  The 
assessment was probable back strain with cold syndrome.  In 
April 1980, the veteran complained of off and on back pain.  
After x-rays which showed no fracture and normal joint 
spaces, the assessment was back strain.  In June 1980, the 
veteran complained of back pain from moving a refrigerator.  
The assessment was muscle strain.  In July 1980, the veteran 
complained of lower back pain after falling off a truck in 
February.  The assessment was functional low back pain.  In 
April 1982, the veteran complained of back pain after being 
stabbed in the lower middle area of his back with a knife.  
The assessment was mechanical low back pain.  An October 1982 
health record notes that the veteran complained of back pain 
in the lower portion of back.  The assessment was mechanical 
low back pain.

However, the Board cannot conclude a "chronic" condition 
was incurred during service.  Treatment in service for back 
pain cannot be considered a chronic disorder without some 
indication that a chronic disability exists.  In addition, on 
the clinical examinations in November 1976, January 1979, and 
February 1983, the veteran's spine was consistently evaluated 
as normal.  Although the veteran reported recurrent back pain 
on the Report of Medical History completed in November 1976, 
the November 1976 Report of Medical Examination notes that 
the spine showed good alignment, no spasm, no tenderness, and 
full motion; and the examiner noted self-treated recurrent 
back pain.  On the Report of Medical History reports 
completed in January 1979 and February 1983, the veteran 
denied having recurrent back pain.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
lumbar spine arthritis was not until 2002, nearly twenty 
years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1983 and 
2002, service connection is not warranted under 38 C.F.R. § 
3.303(b).  
  
When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The March 2007 VA examiner 
diagnosed degenerative joint disease of the lumbar spine.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.

However, no medical professional has ever related this 
condition to the veteran's military service.  In fact, the 
March 2007 VA examiner opined that the veteran's current 
lumbar spine condition was less likely as not caused by or a 
result of stab wound or mechanical back pain in service.  The 
examiner stated that a stab wound to the soft tissue of the 
lumbar spine, if it were going to give rise to a bone or disk 
problem, would have most likely involved the spine at the 
time of the initial injury.  The location of the wound from 
the stab appeared to have involved the musculature of the 
back only and for this reason would not be likely to have 
given rise to a degenerative process of the spine years later 
in life after the wound had healed.  In addition, the 
examiner stated that the mechanical low back pain that the 
veteran had while in the military appeared to have resolved 
after separation given that there is not documentation of 
medical evaluation and treatment from back problems for many 
years after separation from the military.  The examiner noted 
that the long time period from the time of the mechanical low 
back pain in the military until the current low back problems 
failed to provide adequate nexus between the service-related 
back condition and the current condition.

The fact that the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service is evidence against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


